Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 1 of 7 Page ID #:3842




Summary Judgment Ex. 39b
                           Jones Declaration
                                  Exhibit B
    Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 2 of 7 Page ID #:3843


Schneider, Dani (CFPB)

From:                 Jodie Jones
Sent:                 Tuesday, February 9, 2021 2:33 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Welcome Email and Consolidation/Repayment Plan Packet for JODIE JONES (Certified Doc Prep
                      Services LP, DPC-112643025)
Attachments:          1.1 IBR-ICR Welcome Packet - JODIE JONES.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.


Sent from my iPhone

Begin forwarded message:

        From: Angel Martinez <docs@clientenrollment.com>
        Date: January 25, 2017 at 10:42:57 AM EST
        To:
        Subject: Welcome Email and Consolidation/Repayment Plan Packet for JODIE JONES (Certified Doc
        Prep Services LP, DPC‐112643025)



        Dear JODIE,



        Thank you for selecting us to prepare your student loan consolidation documents. Attached are very
        important documents that we will need you to review, sign & return.

        PLEASE DO NOT SEND PHOTOGRAPHS OF YOUR DOCUMENTS! THEY WILL NOT ACCEPTED BY THE
        DEPARTMENT OF EDUCATION.

        Your PDF attachment contains the following:

            1. Welcome Letter – A brief welcome letter detailing the next steps of the process.
            2. Payment Schedule (please print & retain for your records) – This is your payment schedule for
               your document preparation fee. If you need to make any changes to your payment method or
               schedule, please call us 72 hours in advance prior to your next payment date ((844) 863‐2886).
            3. Forbearance Request (needs to be hand‐signed) – Please return this document to us ASAP. This
               will allow us to request a forbearance on your behalf to your current loan servicers while the
               consolidation is being processed.
                    o PLEASE NOTE: Make sure you continue to make your regularly scheduled student loan
                        payments until your forbearance or consolidation is approved. It takes approximately 14
                        business days to receive approval of the forbearance from your loan servicer.
            4. Promissory Note/Consolidation Application (needs to be hand‐signed) – This is for your
               consolidation and needs to be returned to us as soon as possible.


                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 3 of 7 Page ID #:3844

       5. Income‐Driven Repayment Plan Form Request (needs to be hand‐signed) – This is the form that
          will change your repayment plan as discussed and also needs to be hand‐signed and returned to
          us as soon as possible.
               o NOTE: If you’re Married, please have your spouse sign this form also.
               o NOTE: Please send pages 1 and 2 of your most recently filed tax returns (1040, 1040A,
                  1040EZ, etc.) or your two most recent paystubs (whichever you used to determine your
                  AGI with your advisor). Paystubs cannot be older than 45 days and we’ll also need your
                  spouse’s paystubs if you filed jointly. Please do not send your W2.

   You can return your documents using one of the methods below:

       1. Email – You may scan and email the signed document to us at docs@clientenrollment.com.
          Please make sure your documents are in PDF format.
       2. Fax – You may fax the signed document to (888) 717‐5722.
       3. Mail (this is the slowest method) ‐ 1015 E Imperial Hwy Ste C8 Brea, CA 92821



   A few payment reminders:

   If you need to reschedule a payment before it’s drafted, please contact us at least three days
   beforehand (keeping in mind that we are not open on the weekend). Any less than that and we will not
   be able to make the change in time. Please note that a rescheduling fee of $25 will apply to the
   rescheduled payment.

   If there is a declined payment for any reason, we will need to reschedule the payment as well as collect
   an additional rescheduling fee ($25) for the unsuccessful payment (this is over and above the document
   preparation fee). Please make sure we have the correct banking information on file and let us know of
   any changes. We verify your payment info with you during your compliance call, but please call to double
   check if you’re uncertain.




   Thank you again for choosing us for your document preparation needs.

   Remember, if you have any questions, please call us at (844) 863‐2886.




   Thank you,

   Angel Martinez
   Compliance Department

   (docs@clientenrollment.com)




                                                      2
Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 4 of 7 Page ID #:3845




   1015 E Imperial Hwy Ste C8

   Brea, CA 92821

   Ph: (844) 863‐2886

   Fx: (888) 717‐5722




   This e‐mail and any attachments may contain confidential and privileged information. If you are not the
   intended recipient, please notify the sender immediately by return e‐mail, delete this e‐mail and destroy
   any copies. Any dissemination or use of this information by a person other than the intended recipient is
   unauthorized and may be illegal.




                                                       3
Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 5 of 7 Page ID #:3846
Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 6 of 7 Page ID #:3847
Case 8:20-cv-00043-SB-ADS Document 192-9 Filed 05/14/21 Page 7 of 7 Page ID #:3848
